

116 HR 3535 IH: GI Bill Work Study Improvement Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3535IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Rodney Davis of Illinois (for himself, Mr. David P. Roe of Tennessee, Mrs. Lee of Nevada, and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the work-study allowance program administered by
			 the Secretary of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the GI Bill Work Study Improvement Act of 2019. 2.Improvement to work-study allowance program (a)Payment of allowanceSubsection (a) of section 3485 of title 38, United States Code, is amended—
 (1)in paragraph (1), by striking Individuals and inserting In accordance with paragraph (4), individuals; (2)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and
 (3)by inserting after paragraph (3) the following new paragraph:  (4) (A)The Secretary shall carry out this section by providing to educational institutions an annual amount for the institution to use in paying work-study allowance under paragraph (1) to individuals enrolled at the institution.
 (B)With respect to an educational institution that participated in the work-study program under this section during the academic year beginning August 1, 2018, the Secretary shall determine the annual amount to provide to the educational institution under subparagraph (A) as follows:
 (i)For the academic year beginning August 1, 2020, the amount shall be the total amount the Secretary paid under this section to individuals enrolled at such educational institution during the academic year beginning August 1, 2018.
 (ii)Except as provided by subparagraph (D)(ii), for each academic year beginning on or after August 1, 2021, the amount shall be the total amount the educational institution paid under this section for work-study allowance to individuals enrolled at such educational institution during the previous academic year in which individuals participated in the work-study program.
 (C)With respect to an educational institution that did not participate in the work-study program under this section during the academic year beginning August 1, 2018, the Secretary shall determine the annual amount to provide to the educational institution under subparagraph (A) as follows:
 (i)For the first academic year in which the educational institution participates in the work-study program beginning on or after August 1, 2020, the amount shall be an amount the Secretary determines appropriate based on amounts provided to similar educational institutions pursuant to subparagraph (B).
 (ii)Except as provided by subparagraph (D)(ii), for each academic year occurring after the academic year specified in clause (i), the amount shall be the total amount the educational institution paid under this section for work-study allowance to individuals enrolled at such educational institution during the previous academic year in which individuals enrolled at such educational institution participated in the work-study program.
								(D)
 (i)Except as provided in clause (ii), if the Secretary provides an annual amount to an educational institution under subparagraph (B) or (C) that is more than the total amount the educational institution pays to individuals under paragraph (1), the educational institution shall return to the Secretary the unpaid amount and the Secretary shall transfer such amount into the general fund of the Treasury.
 (ii)If the annual amount provided to an educational institution under subparagraph (B) or (C) is more, but less than ten percent more, than the total amount the educational institution pays to individuals under paragraph (1), and the educational institution plans to participate in the work-study program under this section during the subsequent academic year, the educational institution may retain the amount of the overpayment if the educational institution notifies the Secretary of the amount of the overpayment and the intention of the educational institution to retain such amount. Any amount retained by an educational institution under this clause may only be used by the educational institution to provide work-study allowance to individuals enrolled at the educational institution.
 (iii)At any time an educational institution may request the Secretary to increase the annual amount that the Secretary provides the educational institution under subparagraph (B) or (C).
 (E)Pursuant to section 3690(c), section 3693, and other provisions of chapter 36 of this title, the Secretary shall ensure that educational institutions carry out the work-study allowance program in compliance with this section..
 (b)Conforming amendmentSubsection (e)(1) of such section is amended by striking subsection (a)(4) and inserting subsection (a)(5). (c)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2020.
			